Title: To James Madison from Francis Corbin, 17 January 1815
From: Corbin, Francis
To: Madison, James


        
          The Reeds. Jany. 17th. 1815White Chimnies Post office Virginia.
          Dear Sir
        
        If the War continues, my family connections will go a great way, I believe, to recruit both our Army and Navy. My Nephew Major Gawin, L. Corbin seems to have gathered fresh military ardour from his wounds, and, like Hannibal, has sworn his Son to take up, and never to lay down his Arms against the Enemies of his Country. He is very desirous to get a birth for this Son in the Military Academy at West-Point. Being personally acquainted wth Col: Monroe (and a friend, as he tells me, in the Legislature to Col: Monroe’s last Election as Governor of this State;) he has made an application to him, but desires me to back it by requesting your kind recommendetion and “Conge d’elire.” The name of his Son is Richard Randolph Corbin.
        
        The next Post, after the receipt of the Major’s letter, brought me one from his Lady—begging me, “whilst my hand was in,” to solicit a Midshipman’s Warrant for her Son Peter, B, Randolph, and to add her wish that, if successful, he may be ordered to join the Flotilla at Norfolk, where, from its contiguity to King’s Creek, she can fit him out with more pecuniary convenience than she could do, if he be ordered elsewhere.
        I hope, My dear Sir, you will pardon my repeated trespasses on your goodness which is itself the cause of them.
        My eldest Son Robert Beverley, who is going to join his Brother Francis Porteus at the College in Philada., under the auspices of my friends Mr. T. Coxe and the Bishop of Pennsylvania, will do himself the honor to present this to you. He is an amiable, diffident and sensible youth, only just 18, and, after being one year more at College, will be fitted to attend in the suite of some of our foreign Ministers, or to obey your commands, as a Messenger abroad, or in any other way whatever. I dare not overload you with my requests by soliciting your Patronage of this beloved Boy, the eldest of five, but I ask permission, thro’ you, to solicit that of Mrs. Madison, to whom you will do me a favor to make my most respectful compliments acceptable. With the greatest Respect and Sincerest Esteem, I am, Dear Sir, Your much Obliged and Most faithful Hle. Servt.
        
          Francis Corbin
        
      